162 F.3d 1151
Richard Haefner, Dr., Richard Haefner, Dr., Ph.D.v.County of Lancaster, Pennsylvania, Lancaster County Childrenand Youth Social Services Agency, Crystal Gringrich, LarryPhillips, City of Lancaster, Pennsylvania, Lancaster CountyPolice Department, Fulton Shelter of Boys and Girls Club ofLancaster, Pennsylvania, Bill Veitch, Terri Wentling,Lancaster County Victim Witness Services, Chincoteague,Virginia Police Department, Coby's Group Home, Ed Buch, Kevin
NO. 97-1654
United States Court of Appeals,Third Circuit.
June 19, 1998
Appeal From:  E.D.Pa. ,No.94cv03366

1
Affirmed.